220 F.2d 278
GENERAL MOTORS CORPORATION Libelant-Appellee,v.THE OLANCHO, her engines, etc., and Linea Sub-Americana, Inc., Claimant-Respondent-Appellant.
No. 131.
Docket 23282.
United States Court of Appeals, Second Circuit.
Argued February 15, 1955.
Decided March 10, 1955.

Appeal from a judgment for libelant in an admiralty action, in the United States District Court for the Southern District of New York, for damages caused by sea-water to a cargo of automobiles and automobile parts aboard the S. S. Olancho en route from New York to Buenos Aires, in January 1948, Vincent L. Leibell, Judge. Affirmed.
Hill, Rivkins, Middleton, Louis & Warburton, New York City (Arthur O. Louis and J. Edwin Carey, New York City, of counsel), for appellee.
Haight, Deming, Gardner, Poor & Havens, New York City (Wharton Poor and Tallman Bissell, New York City, of counsel), for appellant.
Before FRANK and MEDINA, Circuit Judges, and BRENNAN, District Judge.
PER CURIAM.


1
Affirmed on the opinion of Judge Leibell, reported in 115 F.Supp. 107.